

116 HR 3140 IH: Commercial Fishing Industry Vessel Clarification Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3140IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Pappas introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to set standards for the operation of uninspected commercial
			 fishing vessels, and for other purposes.
	
 1.Short titleThis Act may be cited as the Commercial Fishing Industry Vessel Clarification Act. 2.Uninspected commercial fishing industry vessels (a)In generalSubtitle II of title 46, United States Code, is amended by striking chapter 45 and inserting the following:
				
					45Uninspected Commercial Industry Vessels
						
							Sec.
							4501. Application.
							4502. Definitions.
							4503. Safety standards.
							4504. Vessel construction.
							4505. Operating stability.
							4506. Training.
							4507. Vessel certification.
							4508. Alternate safety compliance program.
							4509. Substitute safety compliance program.
							4510. Enhanced substitute safety compliance program.
							4511. Prohibited acts.
							4512. Termination of unsafe operations.
							4513. Penalties.
							4514. Compliance; Secretary actions.
							4515. Exemptions.
							4516. Regulations; considerations and limitations.
							4517. Fishing safety grants.
						
						4501.Application
 (a)In generalExcept as provided in subsection (b), this chapter applies to an uninspected vessel that is a fishing vessel, fish processing vessel, or fish tender vessel.
 (b)Carriage of bulk dangerous cargoesThis chapter does not apply to the carriage of bulk dangerous cargoes regulated under chapter 37. 4502.DefinitionsIn this chapter:
 (1)The term accountable vessel means a vessel to which this chapter applies that— (A) (i)was built after December 31, 1988, or undergoes a major conversion completed after that date; and
 (ii)operates with more than 16 individuals on board; or (B)in the case of a fish tender vessel, engages in the Aleutian trade.
 (2)The term auxiliary craft means a vessel that is carried onboard a fishing vessel and is normally used to support fishing operations.
							(3)
 (A)The term built means, with respect to a vessel, that the vessel’s construction has reached any of the following stages:
 (i)The vessel’s keel is laid. (ii)Construction identifiable with the vessel has begun and assembly of that vessel has commenced comprising of at least 50 metric tons or one percent of the estimated mass of all structural material, whichever is less.
 (B)In the case of a vessel greater than 79 feet in overall length, for purposes of subparagraph (A)(i), a keel is deemed to be laid when a marine surveyor affirms that a structure adequate for serving as a keel for such vessel is in place and identified for use in the construction of such vessel.
 (4)The term subject vessel means a vessel to which this chapter applies that— (A)operates beyond 3 nautical miles from the baseline from which the territorial sea of the United States is measured or beyond 3 nautical miles from the coastline of the Great Lakes;
 (B)operates with more than 16 individuals on board; or (C)in the case of a fish tender vessel, engages in the Aleutian trade.
 (5)The term substitute-eligible vessel means a fishing vessel or fish tender vessel that is— (A)a subject vessel;
 (B)at least 50 feet overall in length, and not more than 180 feet overall in length as listed on the vessel’s certificate of documentation or certificate of number; and
 (C)built after February 8, 2016. 4503.Safety standards (a)In generalThe Secretary shall prescribe regulations that require that each vessel to which this chapter applies shall be equipped with—
 (1)readily accessible fire extinguishers capable of promptly and effectively extinguishing a flammable or combustible liquid fuel fire;
 (2)at least one readily accessible life preserver or other lifesaving device for each individual on board;
 (3)an efficient flame arrestor, backfire trap, or other similar device on the carburetors of each inboard engine that uses gasoline as fuel;
 (4)the means to properly and efficiently ventilate enclosed spaces, including engine and fuel tank compartments, so as to remove explosive or flammable gases;
 (5)visual distress signals; (6)other equipment required to minimize the risk of injury to the crew during vessel operations, if the Secretary determines that a risk of serious injury exists that can be eliminated or mitigated by that equipment; and
 (7)a placard as required by regulations prescribed under section 10603(b). (b)Subject vesselsIn addition to the requirements of subsection (a), the Secretary shall prescribe regulations requiring that subject vessels install, maintain, and use the following equipment:
 (1)Alerting and locating equipment, including emergency position indicating radio beacons. (2) (A)Subject to subparagraph (B), a survival craft that—
 (i)ensures that no part of an individual is immersed in water; and (ii)is sufficient to accommodate all individuals on board.
 (B)Except for a nonapplicable vessel, an auxiliary craft shall satisfy the equipment requirement under paragraph (2)(B) if such craft is—
 (i)necessary for normal fishing operations; (ii)readily accessible during an emergency; and
 (iii)capable, in accordance with the Coast Guard capacity rating, when applicable, of safely holding all individuals on board the vessel to which the craft functions as an auxiliary.
 (3)At least one readily accessible immersion suit for each individual on board the vessel when operating on the waters described in section 3102.
 (4)Marine radio communications equipment sufficient to effectively communicate with a land-based search and rescue facility.
 (5)Navigation equipment, including compasses, nautical charts, and publications. (6)First aid equipment and medical supplies sufficient for the size and area of operation of the vessel.
 (7)Ground tackle sufficient for the vessel. (c)Accountable vesselsIn addition to the requirements described in subsections (a) and (b), the Secretary may prescribe regulations establishing minimum safety standards for accountable vessels, including standards relating to—
 (1)navigation equipment, including radars and fathometers; (2)lifesaving equipment, immersion suits, signaling devices, bilge pumps, bilge alarms, life rails, and grab rails;
 (3)fire protection and firefighting equipment, including fire alarms and portable and semiportable fire extinguishing equipment;
 (4)use and installation of insulation material; (5)storage methods for flammable or combustible material; and
 (6)fuel, ventilation, and electrical systems. 4504.Vessel constructionA vessel to which this chapter applies shall be constructed in a manner that provides a level of safety equivalent to the minimum safety standards the Secretary may establish for recreational vessels under section 4302, if the vessel is—
 (1)is a subject vessel; (2)less than 50 feet overall in length; and
 (3)built after January 1, 2010. 4505.Operating stability (a)RegulationsThe Secretary shall prescribe regulations for the operating stability of a vessel to which this chapter applies—
 (1)that was built after December 31, 1989; or (2)the physical characteristics of which are substantially altered after December 31, 1989, in a manner that affects the vessel’s operating stability.
 (b)Evidence of complianceThe Secretary may accept, as evidence of compliance with this section, a certification of compliance issued by the person providing insurance for the vessel or by another qualified person approved by the Secretary.
							4506.Training
 (a)In generalThe individual in charge of a subject vessel must pass a training program approved by the Secretary that meets the requirements of subsection (b) and hold a valid certificate issued under that program.
 (b)Training program requirementsThe training program shall— (1)be based on professional knowledge and skill obtained through sea service and hands-on training, including training in seamanship, stability, collision prevention, navigation, firefighting and prevention, damage control, personal survival, emergency medical care, emergency drills, and weather;
 (2)require an individual to demonstrate ability to communicate in an emergency situation and understand information found in navigation publications;
 (3)recognize and give credit for recent past experience in fishing vessel operation; and (4)provide for issuance of a certificate to an individual who has successfully completed the program.
 (c)RegulationsThe Secretary shall prescribe regulations implementing this subsection. The regulations shall require that an individual who is issued a certificate under subsection (b)(4) must complete refresher training at least once every 5 years as a condition of maintaining the validity of the certificate.
 (d)Electronic databaseThe Secretary shall establish an electronic database listing the names of individuals who have participated in and received a certificate confirming successful completion of a training program approved by the Secretary under this section.
							4507.Vessel certification
 (a)In generalA vessel to which this section applies may not be operated unless the vessel— (1)meets all survey and classification requirements prescribed by the American Bureau of Shipping or another similarly qualified organization approved by the Secretary; and
 (2)has on board a certificate issued by the American Bureau of Shipping or such other organization evidencing compliance with this subsection.
								(b)Application
 (1)Except as provided in section 4509, this section applies to a fish processing vessel to which this chapter applies that—
 (A)is built after July 27, 1990; or (B)undergoes a major conversion completed after that date.
									(2)
 (A)Except as provided in subparagraph (B), this section applies to a subject vessel that is at least 50 feet overall in length and is built after July 1, 2013.
 (B)This section does not apply to a substitute-eligible vessel if such vessel complies with— (i)the substitute safety compliance program established under section 4509; or
 (ii)the enhanced substitute safety compliance program established by the Secretary under section 4510. 4508.Alternate safety compliance program (a)In general (1)The Secretary shall establish an alternate safety compliance program developed in coordination with the commercial fishing industry.
 (2)The program established under paragraph (1) may include requirements for— (A)a specific region or fishery (or both); and
 (B)any combination of regions or fisheries (or both). (b)Vessels required To complyBeginning on the date that is 3 years after the date the Secretary prescribes an alternate safety compliance program, the following vessels shall comply with such program:
 (1)A subject vessel that is— (A)at least 50 feet overall in length;
 (B)built before July 1, 2013; and (C)25 years of age or older.
 (2)A fishing vessel, fish processing vessel, or fish tender vessel built before July 1, 2013, that undergoes a major conversion completed after the date the Secretary prescribes an alternate safety compliance program.
								(c)Exempt vessels
 (1)Notwithstanding subsection (b), vessels owned by a person that owns more than 30 vessels subject to that subsection are not required to comply with alternate safety compliance program requirements until January 1, 2030, if that owner—
 (A)enters into a compliance agreement with the Secretary that provides for a fixed schedule for all such vessels owned by that person to meet requirements of such paragraph by such date; and
 (B)is meeting such schedule. (2)A subject vessel that was classed before July 1, 2012, is exempt from the requirements of this section if such vessel—
 (A)remains subject to the requirements of a classification society approved by the Secretary; and (B)has on board a certificate from that society.
									4509.Substitute safety compliance program
 (a)In generalThe Secretary shall establish a substitute safety compliance program for substitute-eligible vessels that includes the following requirements:
 (1)A substitute-eligible vessel shall be designed by an individual licensed by a State as a naval architect or marine engineer, and the design shall incorporate standards equivalent to those prescribed by a classification society to which the Secretary has delegated authority under section 3316 or another qualified organization approved by the Secretary for purposes of this paragraph.
 (2)Construction of a substitute-eligible vessel shall be overseen and certified as being in accordance with its design by a marine surveyor of an organization accepted by the Secretary.
 (3)A substitute-eligible vessel shall— (A)complete a stability test performed by a qualified individual;
 (B)have written stability and loading instructions from a qualified individual that are provided to the owner or operator; and
 (C)have an assigned loading mark. (4)A substitute-eligible vessel shall not be substantially altered without the review and approval of an individual licensed by a State as a naval architect or marine engineer before the beginning of such substantial alteration.
 (5)A substitute-eligible vessel shall undergo a condition survey at least twice in 5 years, with not more than 3 years between surveys, to the satisfaction of a marine surveyor of an organization accepted by the Secretary.
 (6)A substitute-eligible vessel shall undergo an out-of-water survey at least once every 5 years to the satisfaction of a certified marine surveyor of an organization accepted by the Secretary.
 (7)Once every 5 years, and at the time of a substantial alteration to a substitute-eligible vessel, compliance of the vessel with the requirements of paragraph (3) is reviewed and updated as necessary.
 (8)For the life of a substitute-eligible vessel, the owner of the vessel shall maintain records to demonstrate compliance with this subsection and make such records readily available for inspection by an official authorized to enforce this chapter.
 (b)ComplianceSection 4507 of this title shall not apply to a substitute-eligible vessel that complies with the requirements of the program established under this section.
 (c)ReportNot later than February 8, 2026, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that provides an analysis of the adequacy of the substitute safety compliance program requirements established under subsection (a) in maintaining the safety of substitute-eligible fishing vessels and fish tender vessels and that comply with such requirements.
							4510.Enhanced substitute safety compliance program
 (a)In generalIf the report required under section 4509(c) includes a determination that the substitute safety compliance program established under section 4509(a) is not adequate or that additional safety measures are necessary, then the Secretary may establish an enhanced substitute safety compliance program for fishing vessels or fish tender vessels (or both) that are substitute-eligible vessels and that comply with the requirements of section 4509.
 (b)RequirementsThe enhanced substitute safety compliance program established under this subsection shall include requirements for—
 (1)vessel construction; (2)a vessel stability test;
 (3)vessel stability and loading instructions; (4)an assigned vessel loading mark;
 (5)a vessel condition survey at least twice in 5 years, not more than 3 years apart; (6)an out-of-water vessel survey at least once every 5 years;
 (7)maintenance of records to demonstrate compliance with the program, and the availability of such records for inspection; and
 (8)such other aspects of vessel safety as the Secretary considers appropriate. (c)ComplianceSection 4507 shall not apply to a substitute-eligible vessel that complies with the requirements of the program established under this section.
 4511.Prohibited actsA person may not operate a vessel in violation of this chapter or a regulation prescribed under this chapter.
 4512.Termination of unsafe operationsAn official authorized to enforce this chapter— (1)may direct the individual in charge of a vessel to which this chapter applies to immediately take reasonable steps necessary for the safety of individuals on board the vessel if the official observes the vessel being operated in an unsafe condition that the official believes creates an especially hazardous condition, including ordering the individual in charge to return the vessel to a mooring and to remain there until the situation creating the hazard is corrected or ended; and
 (2)may order the individual in charge of an uninspected fish processing vessel that does not have on board the certificate required under section 4507 to return the vessel to a mooring and to remain there until the vessel is in compliance with such section, unless the vessel is required to comply with section 4508.
							4513.Penalties
 (a)Civil penaltyThe owner, charterer, managing operator, agent, master, and individual in charge of a vessel to which this chapter applies that is operated in violation of this chapter or a regulation prescribed under this chapter may each be assessed a civil penalty by the Secretary of not more than $10,260. Any vessel with respect to which a penalty is assessed under this subsection is liable in rem for the penalty.
 (b)Criminal penaltiesAn individual willfully violating this chapter or a regulation prescribed under this chapter shall be fined not more than $5,000, imprisoned for not more than one year, or both.
 4514.Compliance; Secretary actionsTo ensure compliance with the requirements of this chapter, the Secretary— (1)shall require the individual in charge of a subject vessel to keep a record of equipment maintenance, and required instruction and drills;
 (2)shall examine at dockside a subject vessel at least once every 5 years, but may require an exam at dockside every 2 years for certain subject vessels if requested by the owner or operator; and
 (3)shall issue a certificate of compliance to a vessel meeting the requirements of this chapter and satisfying the requirements of paragraph (2).
 4515.ExemptionsThe Secretary may exempt a vessel from any part of this chapter if, under regulations prescribed by the Secretary (including regulations on special operating conditions), the Secretary finds that—
 (1)good cause exists for granting an exemption; and (2)the safety of the vessel and those on board will not be adversely affected.
 4516.Regulations; considerations and limitationsIn prescribing a regulation under this chapter, the Secretary— (1)shall consider the specialized nature and economics of the operations and the character, design, and construction of the vessel; and
 (2)may not require the alteration of a vessel or associated equipment that was constructed or manufactured before the effective date of such regulation.
							4517.Fishing safety grants
							(a)Safety training grants
 (1)EstablishmentThe Secretary of Health and Human Services shall establish a Fishing Safety Training Grant Program to provide funding to municipalities, port authorities, other appropriate public entities, not-for-profit organizations, and other qualified persons that provide commercial fishing safety training.
 (2)Use of fundsEntities receiving funds under this section may use such funds— (A)to conduct fishing vessel safety training for vessel operators and crewmembers that—
 (i)in the case of vessel operators, meets the requirements of section 4506; and (ii)in the case of crewmembers, meets the requirements of sections 4506(b)(1), 4506(b)(4), 4506(c), and 4506(d), and such requirements of section 4506(b)(2) as are appropriate for crewmembers; and
 (B)for purchase of safety equipment and training aids for use in such fishing vessel safety training programs.
 (3)Award criteriaThe Secretary of Health and Human Services, in consultation with and based on criteria established by the Commandant of the Coast Guard, shall award grants under this subsection on a competitive basis.
 (4)Limitation on Federal share of costThe Federal share of the cost of any activity carried out with a grant under this subsection shall not exceed 50 percent.
 (5)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2020 and 2021 for grants under this subsection.
								(b)Research grant program
 (1)EstablishmentThe Secretary of Health and Human Services shall establish a Fishing Safety Research Grant Program to provide funding to individuals in academia, nonprofit organizations, businesses involved in fishing and maritime matters, and other persons with expertise in fishing safety, to conduct research on methods of improving the safety of the commercial fishing industry, including vessel design, emergency and survival equipment, enhancement of vessel monitoring systems, communications devices, de-icing technology, and severe weather detection.
 (2)Award criteriaThe Secretary of Health and Human Services, in consultation with and based on criteria established by the Commandant of the Coast Guard, shall award grants under this subsection on a competitive basis.
 (3)Limitation on Federal share of costThe Federal share of the cost of any activity carried out with a grant under this subsection shall not exceed 50 percent.
 (4)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each fiscal year 2020 and 2021 for activities under this subsection..
 (b)Conforming amendmentSection 3104(d) of title 46, United States Code, is amended by striking under section 4503(d) and inserting under section 4502(3). (c)Safety standardsNot later than 90 days after the date of the enactment of this Act, and without regard to the provisions of chapters 5 and 6 of title 5, United States Code, the Secretary of the department in which the Coast Guard is operating shall promulgate the regulations required by section 4503(b) of title 46, United States Code, as amended by this section.
			